

117 HR 4031 IH: Retain Skilled Veterans Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4031IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Moore of Utah (for himself, Mr. Wittman, Ms. Stefanik, Mrs. Bice of Oklahoma, Mr. Waltz, Mr. DesJarlais, Mr. Lamborn, Mr. Austin Scott of Georgia, Mrs. Hartzler, Mr. Kelly of Mississippi, Mr. Cole, Mr. Stewart, Mr. Obernolte, Mrs. Kirkpatrick, and Mr. Turner) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo modify the restriction in section 3326 of title 5, United States Code, relating to the appointment of retired members of the Armed Forces to positions in the Department of Defense to apply to positions at or above the GS–14 level.1.Short titleThis Act may be cited as the Retain Skilled Veterans Act.2.Limitation on appointment of retired members of the Armed Forces to certain positions in the Department of Defense(a)In generalSection 3326 of title 5, United States Code, is amended—(1)in the section heading, by inserting certain before positions; and (2)in subsection (b)—(A)by striking appointed and all that follows through Defense and inserting appointed to a position in the excepted or competitive service classified at or above GS–14 of the General Schedule (or equivalent) in or under the Department of Defense; and(B)in paragraph (1), by striking for the purpose and all that follows through Management.(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 33 of such title is amended in the item relating to section 3326 by inserting certain before positions.